           Case 1:19-cv-03132-EGS Document 14 Filed 04/27/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CLARENCE ROSS,

               Plaintiff,                                Case No. 1:19-CV-03132-EGS

      v.

AKAL SECURITY, INC.,

               Defendant.


              STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Clarence

Ross stipulates and agrees to the dismissal of this case against Defendant Akal Security, Inc.

(“Akal”), with prejudice, with Plaintiff and Akal bearing their own attorneys’ fees and costs.

       SO STIPULATED this 27th day of April, 2020.




/s/ John Griffin, Jr.                             /s/ Kurt Peterson
Katherin L. Butler                                S. Libby Henninger (Bar No. 976352)
BUTLER & HARRIS                                   LITTLER MENDELSON, P.C.
1007 Heights Blvd.                                815 Connecticut Avenue, NW, Suite 400
Houston, TX 77008                                 Washington, DC 20006-4046
T: 713.526.5677                                   T: 202.842.3400
F: 888.370.5038                                   F: 202.842.0011
                                                  lhenninger@littler.com
John Griffin, Jr.
MAREK GRIFFIN & KNAUPP                            Kurt Peterson (pro hac vice)
203 North Liberty St.                             LITTLER MENDELSON, P.C.
Victoria, TX 77901                                3424 Peachtree Road, N.E., Suite 1200
T: 361.573.5500                                   Atlanta, GA 30326
F: 361.573.5040                                   T: 404.233.0330
                                                  F: 404.233.2361
David Cashdan (Bar No. 051342)                    kpeterson@littler.com
CASHDAN & KANE, PLLC
1150 Connecticut Ave., NW, Suite 900              Counsel for Defendant Akal Security, Inc.
Washington, DC 20036-4129
        Case 1:19-cv-03132-EGS Document 14 Filed 04/27/20 Page 2 of 3



T: 202.862.4330
F: 202.862.4331




                                      2
         Case 1:19-cv-03132-EGS Document 14 Filed 04/27/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE


       I hereby certify that on this 27th day of April, 2020, the foregoing document was filed

electronically through the Court’s ECF system, is available for viewing and downloading from the

ECF system, and will be sent electronically to the registered participants identified on the Notice

of Electronic Filings as follows:

        David Cashdan
        dcashdan@cashdankane.com

        Katherine L. Butler
        kathy@butlerharris.com

        John Griffin, Jr.
        jwg@lawmgk.com




                                             /s/ Kurt Peterson
                                             Kurt Peterson
